Appellant brought suit for an accounting and for the cancellation of a contract made with the appellee for the cultivation and operation by the appellee of an orange grove of the appellant upon a cost plus ten per cent. basis with a lien on the property for amounts due appellee. An answer was filed and a counter claim for amounts due appellee under the contract was interposed; testimony was taken and decree rendered for the defendant below on its counter claim. The entry of appeal on July 5, 1933, is as follows:
"Now comes the complainant, J. S. Baker, and gives notice of his appeal herein and makes the same returnable to the Supreme Court of the State of Florida on the 19th day of September, 1933."
The sufficiency of this entry of appeal need not be discussed. No objections or exceptions were taken to testimony adduced before the examiner and there was no written stipulation as to objections or exceptions to testimony. The report of the examiner was not filed for nearly a year after the testimony was taken. At the final hearing objections to testimony were interposed and overruled by the Chancellor. Decree for cross complainant was rendered and a rehearing denied. Upon a consideration of the entire record no material error is made to appear, therefore the decree is
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur. *Page 213